IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CYNTHIA O’CONNER,1                              §
                                                    §   No. 219, 2020
          Petitioner Below,                         §
          Appellant,                                §   Court Below—Family Court
                                                    §   of the State of Delaware
          v.                                        §
                                                    §   File No. CN09-04138
    DIVISION OF CHILD SUPPORT                       §   Petition No. 19-20603
    SERVICES/DOUGLAS RILEY,                         §
                                                    §
          Respondent Below,                         §
          Appellee.                                 §

                                Submitted: January 22, 2021
                                Decided: March 5, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                             ORDER

       Upon careful consideration of the parties’ briefs and the record below,2 we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s May 19, 2020 order, which affirmed the Commissioner’s November 15,

2019 child support order.



1
  The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
  We have not considered documents that the appellant presented for the first time on appeal. See
Price v. Boulden, 2014 WL 3566030, at *2 (Del. July 14, 2014) (“[T]his evidence was not available
to the Family Court in the first instance, is outside of the record on appeal, and cannot properly be
considered by this Court.”); Del. Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206 (Del. 1997)
(“It is a basic tenet of appellate practice that an appellate court reviews only matters considered in
the first instance by a trial court.”).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                           Chief Justice




                                  2